The opinion of the court was delivered by
Trenohard, J.
This is an appeal from a judgment in favor of the plaintiffs in the District Court of Perth Amboy.
The action was brought to recover the balance of the contract price of a gasoline engine, and was heard by the judge, without a jury.
The appellants insist that the judgment for the plaintiffs was not justified by the evidence.
There was testimony tending to show that, by the terms of the contract, the purchase price was to be paid on “the completion of the engine;” that the engine was completed by the plaintiffs and delivered by them to the defendants, who accepted it and paid a part of the purchase price.
It is undisputed that the remainder of the purchase price is unpaid.
There was other testimony tending to show (want of performance by the plaintiffs of their contract. But the fact that there was such evidence, and that it was of a persuasive character, cannot affect the disposition of this appeal, for the reason that this court will not review the decisions of the District Court upon questions of fact. It can only look to see if there is any legal evidence upon which the judgment may rest. New York and New Jersey Telephone Co. v. Connelly, 40 Vroom 183.
As remarked, the record exhibits such evidence.
Other objections specified in the state of the case, but not referred to upon the argument or in the brief presented on behalf of the appellants, have not been considered. Hanson v. Pennsylvania Railroad Co., 43 Vroom 407.
The result is the judgment below should be affirmed.